                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 DELEK US HOLDINGS, INC.,              )
                                       )
            Plaintiff,                 )
                                       )     Civil No. 3:19-cv-332
       v.                              )
                                       )     Judge William L. Campbell, Jr.
 UNITED STATES OF AMERICA,             )     Magistrate Judge Jeffery S. Frensley
                                       )
            Defendant.                 )


                                     NOTICE OF APPEAL

       Plaintiff Delek US Holdings, Inc. hereby gives notice of its appeal to the United States

Court of Appeals for the Sixth Circuit from the final judgment entered in this action on January

25, 2021 (Doc. 67) and the memorandum opinion entered on January 25, 2021 (Doc. 66).


Dated this 16th day of March 2021.

                                                    Respectfully submitted,

                                                    /s/ Robert J. Kovacev
                                                    Robert J. Kovacev
                                                    California Bar No. 190286
                                                    (admitted pro hac vice)
                                                    NORTON ROSE FULBRIGHT US LLP
                                                    799 9th Street NW
                                                    Suite 1000
                                                    Washington, DC 20001
                                                    Telephone: (202) 662-6462
                                                    Facsimile: (202) 662-4643
                                                    rob.kovacev@nortonrosefulbright.com

                                                    Robert C. Morris
                                                    Texas Bar No. 24046484
                                                    (admitted pro hac vice)
                                                    NORTON ROSE FULBRIGHT US LLP
                                                    1301 McKinney
                                                    Suite 5100
                                                    Houston, Texas 77010-3095


                                              -1-
   Case 3:19-cv-00332 Document 68 Filed 03/16/21 Page 1 of 3 PageID #: 1824
                                        Telephone: (713) 651-8404
                                        Facsimile: (713) 651-5246
                                        robert.morris@nortonrosefulbright.com

                                        Misty Lavender Foy (BPR # 025962)
                                        DELEK US HOLDINGS, INC.
                                        7102 Commerce Way
                                        Brentwood, TN 37027
                                        Telephone:
                                        Facsimile:
                                        Misty.Foy@delekus.com

                                        ATTORNEYS FOR PLAINTIFF
                                        DELEK US HOLDINGS, INC.




                                  -2-
Case 3:19-cv-00332 Document 68 Filed 03/16/21 Page 2 of 3 PageID #: 1825
                               CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2021, I caused the foregoing NOTICE OF APPEAL to

be served via the Court’s CM/ECF electronic filing system to the following:


                             KARI M. LARSON
                             Senior Litigation Counsel
                             ERIN F. DARDEN
                             Trial Attorney
                             U.S. Department of Justice, Tax Division
                             Kari.M.Larson@usdoj.gov
                             Erin.Darden@usdoj.gov

                                                    /s/ Robert J. Kovacev
                                                    Robert J. Kovacev




                                              -3-
   Case 3:19-cv-00332 Document 68 Filed 03/16/21 Page 3 of 3 PageID #: 1826
